COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  ROBERT CROYSDILL,                                               No. 08-19-00242-CV
                                                  §
                Appellant,                                           Appeal from the
                                                  §
  v.                                                                34th District Court
                                                  §
  OLD REPUBLIC INSURANCE                                        of El Paso County, Texas
  COMPANY,                                        §
                                                                  (TC# 2013DCV1136)
                Appellee.                         §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. It

appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes no other

order with respect thereto. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2019.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.